Citation Nr: 1621681	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  08-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating higher than 30 percent for the period prior to December 19, 2014 and a rating higher than 70 percent for the period beginning on December 19, 2014 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to December 19, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that assigned a 30 percent rating for PTSD, after granting service connection for the same.  By rating action dated in July 2015, the 30 percent rating was increased to 70 percent, effective from December 19, 2014.  A TDIU was also assigned from that date.

The Board previously remanded this matter in May 2011 for a VA psychiatric examination for the Veteran's PTSD.

A hearing was held before the Board in April 2011.  A transcript is of record.  In February 2016 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2015).  The record reflects the Veteran did not respond so the Board will proceed accordingly with adjudication.


FINDINGS OF FACT

1.  For the period prior to December 19, 2014, the Veteran's PTSD resulted in  occupational and social impairment with reduced reliability and productivity; however, the totality of the evidence failed to show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, or thinking.

2.  For the period beginning on December 19, 2014, the Veteran's PTSD did not result in total occupational and social impairment with symptoms.

3.  Prior to December 19, 2014, the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not greater, have been met for the period prior to December 19, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 70 percent for the period beginning on December 19, 2014 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU have not been met for the period prior to December 19, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See January 2006 VA correspondence and the April 2011 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).
  
In compliance with the remand directives, the Veteran underwent a VA psychiatric examination.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

Period Prior to December 19, 2014

An April 2006 behavioral assessment of the Veteran documents feelings of depression and sadness with difficulty concentrating, along with feeling anxious and uptight.  Additionally, the Veteran reported having thoughts of suicide, smoking too many cigarettes and using too much alcohol along with poor sleep habits.  The Veteran further indicated he has a bad attitude about everything.  His appearance was normal and appropriate while behavior was slightly cavalier with moderate psychomotor agitation.  His mood was anxious, sad and depressed while affect was constricted.  The assessment diagnosed the Veteran with alcohol dependency, generalized anxiety disorder, major depression and PTSD.

Thereafter, a November 2007 VA examination documented multiple inpatient admissions for alcohol treatment.  The Veteran reported nightmares, withdrawn from people as well as a lack of trust for people and too much anxiety.  His mood was slight.  The examiner documented good personal care and hygiene.  No suicidal or homicidal ideations were reported.  A slight decrease in short-term recall was demonstrated upon examination.  Chronic PTSD and personality disorder were diagnosed.

Another VA examination was performed in August 2013.  The examiner opined the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by medication.  A global assessment of functioning (GAF) score of 67 was assigned.  

The Veteran reported to the examiner being divorced in 1989 and then getting back together with his ex-wife in 2001.  Since that time, they have been living together with their "ups and downs".  The couple has two sons which the Veteran describes his relationship with as causal.  Regarding leisure activities, the Veteran reported he used to hunt and fish but no longer enjoys it so he stopped.  He used to also be involved in clubs and volunteer organizations but has been "weaning down on these activities the last couple of years".  He indicated he does not like or trust people that much and wants to isolate himself due to his depression and PTSD.  

The medical evidence of record for this period raises a question as to the Veteran's PTSD symptoms versus symptoms relating to his alcoholism.  A January 2008 letter from T.C., LMSW, LPC, CAAC described the Veteran's PTSD as having a mild to moderate effect on his overall symptomology.  He emphasized that his symptoms are primarily related to his alcoholism, and that the alcoholism was in intermittent recovery.  Further clarification of his statement was provided in the October 2008 letter in which T.C. drew the connection between the PTSD and alcoholism, stating it is more likely than not that the Veteran's alcoholism is a direct result of his PTSD from Vietnam.  However, the August 2013 VA examination offered the opinion that his alcohol dependence is less likely as not secondary to or a result of his service connected PTSD because medical records indicate the Veteran started drinking before entering the military.  He had previously reported trouble with drinking and drugs during his adolescence.

At this juncture, there needs to be some discussion of how alcoholism is considered in the rating of the Veteran's psychiatric disability.  38 U.S.C.A.  1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse.  Service connection for alcoholism on a secondary basis is permissible.  Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  However, without deciding whether or not service connection for alcoholism is warranted, the Board notes that there is no competent medical evidence that delineates the symptoms attributable to PTSD versus those of alcoholism.  Where it is not possible to evaluate the effects of a service-connected and a non-service connected disability separately, VA must apply the benefit of the doubt doctrine and attribute the inseparable effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).   In this regard, the Board will not exclude any symptoms identified for the period at issue as it is unclear which symptoms are attributed to the Veteran's PTSD or alcoholism.

The Veteran also testified at a hearing before the Board in April 2011.  He testified he gets very angry and upset along with disoriented most of the time.  He stated he hardly sleeps but some new PTSD medication has helped.  He also reported he fails to shower and shave regularly; he feels depressed and does not care anymore.  Instead of fishing and hunting like he used to enjoy doing, he just sits around because he feels anxious, depressed and angry.  He also testified he was using alcohol as a coping mechanism but not to the extent he had been previously.  

Furthermore, the Veteran testified he does not get along with his neighbors because he does not trust them.  Moreover, sometimes when he is driving he sees mortars hitting the road so he has to pull over to regain his thoughts before he feels better to drive.  The Veteran did testify he sees his one son regularly, sometimes three to four times a week.  He does not get along well with his other son and does not see him regularly.  

The record also includes VA treatment notes from December 2007 to July 2008 and July 2010 to May 2011.  The treatment notes indicate the Veteran was thinking logically and organized, with good judgment.  The April 2008 notation reported symptoms such as anxiety, decreased mood, decreased concentration, difficulties with sleep, increased startle reflex, intrusive thoughts and nightmares as well as irritable and aggravated.  Moreover, the August 2010 record reflected the Veteran reported no particular depression but more anxiety and memories of his painful combat.  However, symptoms of increased arousal were reported.  Irritability and anger were also documented in the December 2010 treatment notations along with a difficulty in experiencing pleasure in things.  His concentration was poor.  Judgment and insight remained good in the March 2011 notations along with a somewhat improved mood.  No issues with hygiene were indicated throughout the treatment notations.

For the period at issue, the medical evidence does not exhibit occupational and social impairment with reduced reliability and productivity.  However, the evidence does document possible hallucinations while driving as well as poor concentration and issues with the Veteran's motivation in caring for his personal hygiene.  While the Veteran did not report any panic attacks and there is no medical evidence of difficulty in understanding complex commands, it is clear the Veteran experiences disturbances in his overall mood, irritability and anger.  Given the above evidence, with descriptions of difficulty concentration, problems with memory, nightmares, depression and sadness as well as isolation, the Board finds the examination findings and opinions as well as treatment notes more closely describe the rating criteria of 50 percent.  

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 70 percent rating or higher.  Consideration has been given to the reports and/or findings that the Veteran experienced difficulty getting along with his neighbors and maintaining effective relationships, and irritability, along with occasionally neglecting to shower and shave.  Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.

The Veteran's PTSD did not result in occupational and social impairment in most areas, such as work, school, family relations and judgment.   While strained at times, the Veteran reported a continuous long term relationship with his ex-wife and a relationship with one of his two sons in which he sees him weekly.  His judgment and thinking were not shown to be impaired either.  Moreover, his 2013 VAX assigned a GAF score of 67, which suggests no more than moderate disability.

Period Beginning on December 19, 2014

An updated VA examination was performed in July 2015.  At the examination, the examiner opined the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  The Veteran reported he continues to use marijuana since the August 2013 examination.  Furthermore, he reported difficulty falling asleep, often taking an hour or more as well as difficulty staying asleep, awakening several times a night.  Feelings of worthlessness, excessive irritability and depression were also documented.  The Veteran did attempt suicide once in the 1990's, resulting in inpatient treatment at a VA hospital however he denied panic attacks and hallucinatory experiences.  

Socially, the Veteran reported since his last August 2013 examination, he has stopped speaking with his family, commenting "they are all dead other than my sister".  He has had three marriages, all ending in a divorce.  However, he is now dating his first wife but not married.  He has two sons with decent relationships but did indicate he misses his grandchildren and would like to move closer to them.  He reported having no friends outside of his family and is not involved in any organized group activities.  

The examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting and suicidal ideation.  

The record also includes VA treatment notes from March 2015 and May 2015, documenting the Veteran's continued mental health treatment.  He stated his desire to work with his therapist to decrease stress, manage differences between his spouse and himself as well as make a workable plan for moving and increasing coping skills.  

For the period at issue, the medical evidence of record does not support a 100 percent evaluation.  There is simply no evidence of total social impairment.  The Veteran has a girlfriend.  He also remains in contact with his sons and describes their relationship as "decent".  He even laments over missing his grandchildren and wanting them to move closer so that they could visit more often.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As a preliminary matter, the July 2015 rating decision granted entitlement to service connection for individual unemployability effective December 19, 2014.  Therefore, the Board's discussion of the evidence will be limited to the period prior to December 19, 2014.

Prior to December 19, 2014, the Veteran has had a combined disability rating of at least 70 percent.  He has also had one disability rated at least 40 percent.  He thereby meets the requirements of 4.16(a).  The only question that remains is whether he has been rendered unemployable due to his service connected disabilities.

The Veteran testified at the April 2011 hearing he medically retired due to his bilateral epicondylitis with a secondary issue regarding his attitude.  He feels that part of his retirement was due to his PTSD.  He takes prescription medication for the PTSD symptoms but still has panic attacks a couple times a week.  

The evidence indicates the Veteran has not worked since May 1996.  In a decision dated July 1998, SSA found the Veteran was disabled under SSA laws due to chronic epicondylitis with a secondary diagnosis of hypertension and anxiety.  SSA found the disability began in November 1997.  The only service connected disability addressed in the SSA decision regarding unemployability is the secondary diagnosis of anxiety, a psychological impairment.  

In a September 2013 statement from the Veteran, he reported taking a lot of daily medication for sleeping and his mood disorder, making it difficult to work and get along with others.

The Veteran submitted the VA Form 21-8940 dated September 2013 and reported he last worked full time in May of 1996 before becoming too disabled to work due to his PTSD.  At that time, he worked as an inspector at General Motors.  The type of work was classified as labor.  Further, he reported he completed two years of college level education with no additional education and training before becoming too disabled to work.  

The Veteran was also afforded several VA examinations which included an assessment of his ability to work.  The November 2007 examiner documented the Veteran's report of performing duties as a volunteer serving as a board member for St. Vincent DePaul and as a greeter at a local hospital.  He also reported socializing by fishing, snow shoeing and skiing with family and friends.

The August 2013 VA examiner opined the Veteran's service-connected PTSD would not render him unable to secure or maintain substantially gainful employment.  In support of that opinion, the examiner noted the Veteran received medical retirement due to the calcification in his arms and hands with no mention of his attitude or inability to get along with others.  The examiner further indicated the August 2008 Statement of the Case reported the Veteran's desire to perform volunteer work, as documented in the November 2007 examination, which would support his desire to be around others, instead of avoiding.  If employed, the examiner indicated there would be periods of significant stress which may reduce the Veteran's ability to perform in the job and get along with others but total impairment is not supported by the record.

The Veteran reported to the June 2011 examiner that he has to wear smart wool stocking all year round for his bilateral lower extremity peripheral neuropathy and has chronic fatigue and tingling in numbness in both of his feet.  He further indicated "he cannot stand as long as he used to because his feet will start causing him pain".

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376   (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354   (citing 38 C.F.R. § 4.16(a).

Full consideration has been given to the Veteran's contention that he is unable to work as a result of his service-connected disabilities, particularly due to his PTSD symptoms.  However, the Board does not find substantial evidence in the record to support the Veteran's inability to perform work for which he is qualified with his education level and prior work history.  Notably, the record reflects the Veteran was medically retired and found disabled by SSA due primarily to non-service connected disabilities with no mention of his inability to get along with others.  Additionally, the record reflects the Veteran's ability to perform volunteer work and act as a greeter at a local hospital which seems to support his ability to work with others, as opposed to avoiding them.  

The Board acknowledges what the August 2013 examiner stated, which is the Veteran would have periods of time during stressful situations where his productivity and abilities would be hindered, but he is not totally impaired.  Moreover, the Board notes that standing for long periods of time may be difficult for the Veteran due to his bilateral lower extremity peripheral neuropathy but this limitation would not preclude his ability to perform sedentary work, particularly with his level of education.  In sum, the record does not reflect additional work-related issues caused by his service-connected disabilities to warrant finding an inability to obtain and maintain substantially gainful employment.

Therefore, the Board finds the Veteran is capable of obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is denied.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to an initial rating of 50 percent for the period prior to December 19, 2014 for service-connected PTSD is granted.

Entitlement to an initial rating higher than 70 percent for the period beginning on December 19, 2014 for service-connected PTSD is denied.

Entitlement to TDIU prior to December 19, 2014 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


